


110 HR 5707 IH: Conrad State 30 Improvement

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5707
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Pomeroy (for
			 himself and Mr. Moran of Kansas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide incentives to physicians to practice in rural
		  and medically underserved communities.
	
	
		1.Short titleThis Act may be cited as the
			 Conrad State 30 Improvement
			 Act.
		2.Elimination of sunset
			 provision of Conrad State 30 ProgramSection 220(c) of the Immigration and
			 Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) is amended
			 by striking and before June 1, 2008..
		3.Incentives for
			 physicians to practice in medically underserved communitiesSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended—
			(1)in subsection (g), by adding at the end the
			 following:
				
					(12)An alien physician described in
				section 212(j)(2)(B) who entered the United States as a nonimmigrant described
				in section 101(a)(15)(H)(i)(b) to pursue graduate medical education or training
				shall not be subject to the limitations described in paragraphs (1) and (4)
				if—
						(A)an interested State agency submits a
				request for an exemption under section 214(l)(1)(B); and
						(B)the Secretary of State recommends that
				the alien be exempted from such
				limitations.
						;
				and
			(2)in subsection
			 (l)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking the Attorney General shall not grant such waiver unless
			 and inserting or for an exemption from the limitations described in
			 paragraphs (1) and (4) of subsection (g) on behalf of an alien described in
			 subsection (g)(12), the Secretary shall not grant such waiver or exemption
			 unless;
					(ii)in
			 subsection (A), by inserting or exemption before the semicolon
			 at the end;
					(iii)in
			 subsection (B), by striking would not cause the number of waivers
			 allotted for that State for that fiscal year to exceed 30 and inserting
			 or exemption would not cause the total number of waivers plus the total
			 number of exemptions allotted for that State for that fiscal year to exceed 30,
			 unless such allotment is increased pursuant to paragraph (4);
					(iv)in
			 subsection (C)(ii), by inserting or exemption after
			 waiver;
					(v)in
			 subsection (D)—
						(I)in clause (ii), by
			 striking would not cause the number of the waivers and inserting
			 or exemption would not cause the total number of waivers and
			 exemptions;
						(II)in clause (iii),
			 by inserting or exemption after waiver;
						(B)in paragraph
			 (2)(A), by striking status of an alien and inserting
			 status of an alien described in 212(e)(iii); and
				(C)by adding at the
			 end the following:
					
						(4)If at least 90 percent of the total
				number of waivers and exemptions allotted under paragraph (1)(B) to States that
				were granted not fewer than 5 such waivers or exemptions, in the aggregate,
				during any 1 of the 3 previous fiscal years are granted, on a nationwide basis,
				in the current fiscal year, the allotment of such waivers and exemptions in the
				current fiscal year shall be increased from 30 to 35 for each State. Such
				allotments shall be further increased in increments of 5 each time such 90
				percent threshold of the adjusted allotment level is reached, on a nationwide
				basis. The allotment for each State shall reset to 30 at the beginning of each
				fiscal
				year.
						.
				4.Retaining
			 physicians in medically underserved communitiesSection 201(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the
			 following:
			
				(F)Alien physicians who have completed
				service requirements of a waiver or exemption requested by a State under
				section 214(l), including those alien physicians who completed such service
				before the date of the enactment of this
				subparagraph.
				.
		5.Expanding the
			 flexibility of the Conrad State 30 ProgramSection 214(l)(1)(D)(ii) of the Immigration
			 and Nationality Act, as amended by section 3(2)(A)(v)(I), is further amended by
			 striking 5 and inserting 10.
		
